Citation Nr: 0601149	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  96-51 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center 
in Fargo, North Dakota



THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1942 to July 
1945.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision.  

The case was remanded by the Board in March 1998 and March 
2004 for additional development of the record.  

The veteran testified at a hearing before a Veterans Law 
Judge in July 2003.  



FINDINGS OF FACT

1.  The veteran is currently rated at 20 percent for the 
service-connected post-resection of myosarcoma, right chest, 
with muscle group XXI involvement; at 10 percent for the 
service-connected scar, posterior lateral aspect, eleventh 
rib (right thoracic); at 10 percent for the service-connected 
residuals of resection of right tenth and eleventh rib; at 10 
percent for the service-connected intercostal neuritis, right 
side; and at no percent for the service-connected residuals, 
sarcoma, right tenth rib, with no postoperative recurrence.  
Current combined rating is 40 percent.  

2.  The veteran reportedly last worked in 1994, has 
occupational experience as a landscape architect and has a 
high school education.  

3.  The veteran is not shown to be precluded from obtaining 
and maintaining substantially gainful employment solely due 
to his service-connected disabilities.  



CONCLUSION OF LAW

The criteria for the assignment of a total rating based on 
individual unemployability due to service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA), Public Law No. 106-475, 114 
Stat. 2096 (2000), which substantially amended the provisions 
of chapter 51 of title 38 of the United States Code and, 
among other things, eliminated the requirement of a well-
grounded claim and enhanced the notice and assistance to be 
afforded to claimants in substantiating their claims.  VCAA § 
3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 38 
U.S.C.A. § 5103 (West 2002)).

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim, and which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a); 38 U.S.C.A. § 3.159(b) (2005).  

In a letter dated in February 2005, the RO provided notice to 
the veteran of what evidence the veteran was responsible for 
obtaining and what evidence VA would undertake to obtain.  

In a September 2005 Supplemental Statement of the Case, the 
RO provided the regulations for the claim, and thereby 
informed the veteran of the evidence needed to substantiate 
the claims.  

As such, the Board finds that the veteran has been properly 
notified of the evidence needed to substantiate his claims, 
in addition to what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The veteran has been provided a recent VA examination.  All 
identified records have been sought, and the Board is not 
aware of any outstanding records.  In sum, the facts relevant 
to the veteran's claims have been properly developed and 
there is no further action to be undertaken to comply with 
the provisions of VCAA and the implementing regulations.  The 
Board will proceed to decide the veteran's claim on the 
merits.  


Factual Background

In July 1996, the veteran submitted a claim for a total 
compensation rating based on individual unemployability 
(TDIU).  

The veteran's service-connected disabilities at that time 
were: a scar, posterior lateral aspect, eleventh rib (right 
thoracic) with adherent and indented scar, rated as 20 
percent disabling; the residuals of sarcoma, right tenth rib, 
with no postoperative recurrence; rated as noncompensably 
disabling; and the residuals of a resection, right tenth and 
eleventh ribs, rated as noncompensably disabling.  The 
combined rating was 20 percent disabling.  

On a July 1996 claim, the veteran stated that he had not 
worked full-time since June 1994.  He stated that the removal 
of his ribs was the service-connected disability that 
prevented him from securing or following any substantially 
gainful occupation.  

In an August 1996 RO decision, the veteran's claim for 
individual unemployability was denied.  

At a July 1997 hearing, the veteran testified that he was 
unable to work because of his service-connected disabilities.  

In December 1998, the RO denied the veteran's claim for 
individual unemployability.  

In a statement submitted in December 1999, the veteran 
indicated that he had been self-employed from 1994 to the 
present.  He stated that he began to have pain in the rib 
area near the surgery site in 1992, and from 1992 through 
1995 he was unable to work.  The veteran also submitted an 
employment history, which indicated that the last time he 
worked was in 1994.  

In statements submitted in December 1999 and March 2000, a 
private physician stated that the veteran had requested a 
letter stating that he could not work due to his previous rib 
resection.  It was noted that the veteran was unable to work 
as a landscape architect after having his ribs removed and 
was limited in picking up objects due to pain and discomfort 
in the rib area.  

The physician stated that, at age 79, the veteran was not a 
candidate for working, and it was recommended that he not 
work.

In a letter submitted in March 2000, a representative from 
Job Service North Dakota indicated that the veteran had been 
registered with the Job Service since January 2000.  He had 
applied for various jobs.  The representative indicated that, 
according to a letter from a doctor, the veteran was limited 
in what he could do.  

The veteran's limitations were attributed to a "mixomanous" 
tumor and rib removal that occurred while he was in the Navy.  
It was noted that the veteran was limited in picking up 
object such as potted plants, due to pain and discomfort that 
had developed in his side.  

In a letter submitted in April 2000, another private 
physician indicated that the veteran had been treated for 
right lower thoracic pain since February 2000.  The veteran's 
pain was associated with his rib resection scar, which the 
physician noted had the characteristics of a neuroma.  The 
veteran's pain was temporarily relieved with injections.  

The physician noted that the veteran had persistent pain, 
which rendered him unable to work.  The physician noted that 
the veteran's pain was objective and believable.  

In a February 2001 rating decision, the RO increased the 
evaluation for the service-connected residuals of resection 
of the right tenth and eleventh ribs to 10 percent disabling, 
effective on July 19, 1996.  The 20 percent evaluation of 
post-resection of myxosarcoma, right chest, with muscle group 
XXI involvement, was continued.  

An October 2001 VA counseling record indicates that the 
veteran had not worked since 1996.  His income consisted of 
VA compensation and Social Security.  It was noted that the 
veteran was monitored for several medical problems, including 
high blood pressure, irregular heart beat (pace maker), 
diabetes mellitus and various muscular skeletal problems 
resulting from his service-connected removal of rib, chest 
muscle and arthritis.  

The counselor stated that it was not feasible for the veteran 
to return to work, as his age, many medical problems, and 
lack of education and recent work experience precluded 
vocational rehabilitation.  

A March 2002 informal conference report indicates that the 
veteran stated that, after military service, he worked for 
approximately 20 years as a landscaper/designer until the 
1980's.  His job involved construction-type work that 
required lifting, moving heavy material, and other physical 
tasks in landscaping.  He stated that he had to quit because 
of the pain in his right chest/ribs, which he had since 
service.  He stated that his nonservice-connected conditions 
had been under control and did not play a role in his claim 
for individual unemployability.  He stated that he had not 
worked since 1994.  It was agreed that VA would reconsider 
all evidence or record after all medical treatment records 
were obtained.  

In April 2002, the veteran's claim was referred to the Chief 
Benefits Director of the Compensation and Pension Service for 
consideration of a total compensation rating based on 
individual unemployability under 38 U.S.C. 3.321(b)(1).  

In October 2002, the Director of the Compensation and Pension 
Service indicated that the veteran was currently evaluated at 
the 40 percent rate for status post excision of myosarcoma in 
1943 and 1944.  The evaluation of the residuals of surgery 
for the tumor included injury to the thoracic muscle group 
XXI at a 20 percent evaluation, resection of the tenth and 
eleventh ribs at a 10 percent evaluation, and painful scar at 
a 10 percent evaluation.  

It was noted that the veteran also had the following 
nonservice-connected diseases: osteoarthritis of the 
cervical, dorsal and lumbar spine with chronic myofascial 
pain syndrome, status post right knee replacement, diabetes 
mellitus with peripheral neuropathy, hypertension, paroxysmal 
atrial fibrillation, coronary artery disease, status post 
repair of aortic aneurysm and carotid endarterectomy, chronic 
obstructive pulmonary disease and carcinoma of the prostate.  

It was noted that the veteran had worked as a landscaper all 
his life.  He claimed that, because of pain due to residuals 
of surgery, he was unable to lift heavy loads, and was unable 
to work.  It was noted that the veteran was 81 years old, had 
a high school education, and last worked in 1994.  

The available medical evidence noted that the veteran had 
pain in the scar area and, on March 22, 2000, was diagnosed 
with intercostal neuritis.  He was treated by neurolysis of 
the painful area with some improvement, and the neuritis was 
assessed as "moderate."  It was noted that the veteran was 
entitled to a 10 percent evaluation for intercostal neuritis 
due to surgery for myosarcoma under Diagnostic Code 8619, 
effective on March 21, 2000.  It was further noted that the 
veteran was disabled mostly due to his numerous, severe, 
nonservice-connected disabilities.  Lastly, it was noted that 
the veteran was not entitled to an extraschedular evaluation.  

In a December 2002 decision, the RO granted service 
connection for intercostal neuritis and assigned a 10 percent 
evaluation, effective on March 21, 2000.  The veteran's 
combined rating became 40 percent.  

In a medical statement submitted in February 2003, it was 
noted that the veteran suffered from chronic lung disease, 
and undoubtedly had some degree of scarring affecting his 
pulmonary function related to the rib surgery, along with 
other medical problems.  

At a July 2003 hearing, the veteran testified in relevant 
part that he had injections to relieve pain in the rib area.  
He stated that his level of pain was an 8 out of 10.  He was 
on medications for his pain every two weeks.  He indicated 
that all of his nonservice-connected disabilities were well 
controlled and did not hinder his activities.  He stated that 
his rib pain and neuritis were what caused him pain.  

An April 2004 VA examination indicated that the veteran 
avoided physical activities because of the pain in his rib 
area.  On examination, there was a diagonal scar from about 
T-9 distally and laterally.  It measured 19 centimeters, and 
was in a Y-shape.  There was numbness surrounding the scar.  
There was tenderness in the area on percussion.  The veteran 
was able to raise his arm up and had no shoulder problems in 
the area.  There was chronic discomfort.  Coughing and 
sneezing were painful.  

The diagnosis was that of history of a growth on the right 
eleventh rib, status post resection times 2; uncertain 
histology; with chronic pain.  The examiner stated that if 
there was a malignancy in the area, it was cured, with no 
recurrence.  

A February 2005 VA examination report indicates that the 
veteran's claims file and medical history had been reviewed.  
The veteran stated that, from the time of the two rib 
resections, he had had severe pain in the right 
posterolateral chest wall and especially in the area of the 
20-centimeter long oblique incision over the right tenth rib.  
It was noted that the veteran was dyspneic, most likely due 
to partially compensated congestive right heart failure.  It 
was noted that the veteran had a diagnosis of Alzheimer's 
disease.  He was treated for hypertension and/or congestive 
heart failure, GERD and depression.  

The veteran stated that the pain in his rib area was at a 
level 8 out of 10, and it increased with strenuous activity.  
Pain in both the right posterolateral and left posterolateral 
thorax was made worse by lifting and by deep breathing.  

There was stiffness of the thoracic spine in part due to 
degenerative arthritis from aging, and there was no 
indication that recurrence of tumor or absence of the 
resected ribs had caused stiffness.  There was no swelling, 
heat, or redness at the site of resection of the tenth and 
eleventh ribs.  There was no drainage from the wound.  

The veteran had instability on ambulation due in part to his 
Alzheimer's disease, and in part to his general disability 
from partially compensated right sided congestive heart 
failure and peripheral neuropathy of insulin-dependent 
diabetes mellitus.  

There was a 3-centimeteer wide defect running deep to the 
oblique 20-centimeter long scar.  The examiner stated that 
the scar did not affect movement of the upper extremities.  
He had full range of motion of abduction and elevation of 
both shoulders.  There was right tenth intercostal neuritis.  
There was no apparent tumor of the muscles surrounding the 
tender incision.  

The examiner stated that, as a result of apparent 
regeneration of the right tenth rib, the rib was very 
superficial and just under the skin because the muscle was 
resected.  The right tenth rib, which appeared to have 
regenerated itself, was tender to palpation.  The scar was 
well healed and not hypertrophic.  

The skin itself was nontender, but the underlying regenerated 
tenth rib was definitely tender.  There was radiation of pain 
into the right chest wall, and to some degree, across the 
midline, indicating right tenth intercostal neuritis.  

The X-ray studies showed no left-sided congestive heart 
failure, and no evidence of recurrence of a tumor of the 
chest wall.  

In conclusion, the examiner stated that the veteran was 
totally and permanently disabled due to bilateral posterior 
thoracic pain, due to resection of the tenth rib for 
myxosarcoma in 1944, resection of portion of the left 
eleventh rib in 1945, with ensuing intercostal neuritis of 
the tenth rib, due in part to regeneration of the eleventh 
rib versus a possible neuroma on the end of the resected 
tenth intercostal nerve.  There was no evidence for lung 
resection.  

The examiner stated that the veteran was also totally and 
permanently disabled due to Alzheimer's disease; partially 
compensated congestive right heart failure; and insulin-
dependent diabetes.  The veteran also had a history of 
prostatectomy for adenocarcinoma of the prostate, and a 
history of bilateral total knee replacement due to 
osteoarthritis.  

An April 2005 VA respiratory examination indicates that the 
veteran had dyspnea due to chronic obstructive pulmonary 
disease.  The examiner stated that he doubted any lung was 
resected in the service-connected tenth and eleventh rib 
resection procedure.  The veteran's restriction of 
ventilation was due to chronic obstructive pulmonary disease 
and not due to chest wall injury, resection of the tenth or 
eleventh ribs, but rather due to chronic obstructive 
pulmonary disease.  

A June 2005 VA examination indicates that the veteran stated 
that the pain in his rib area had increased since the 
February 2005 examination.  The X-ray study from April 2005 
revealed regeneration of the tenth and probably eleventh rib.  
The 20-centimeter long oblique scar over the right tenth and 
eleventh ribs was tender to touch.  

The veteran stated that the scar was exquisitely tender and 
radiated not only to the right costal margin, but also back 
to the spine.  The examiner stated that such symptoms were 
consistent with right tenth or eleventh nerve intercostal 
neuritis.  There was no evidence of active infection.  The 
diagnoses were those of history of tenth and eleventh rib 
resection for myxosarcoma; and intercostal neuritis.  

In an August 2005 communication, a VA physician stated that 
after further review of the X-ray studies from April 2005, it 
was the examiner's opinion that it would be speculation to 
report that the veteran's right tenth and eleventh ribs had 
regenerated.  It was noted that the examiner found the 
veteran to have no significant increased disability related 
to this condition.  

In an August 2005 decision, the RO continued the veteran's 20 
percent evaluation of chest muscle impairment; and continued 
the veteran's 10 percent evaluation of resection of the tenth 
and eleventh right ribs.  The combined rating continued to be 
40 percent.  

In a September 2005 decision, the RO continued the veteran's 
10 percent evaluation of intercostal neuritis, right side; 
the 10 percent evaluation of residuals of resection of the 
right tenth and eleventh ribs was continued; and the 10 
percent evaluation of scar, posterior lateral aspect of the 
eleventh rib was continued.  The combined rating continued to 
be 40 percent.  


Law and Regulations

Total disability ratings for compensation may be assigned 
where the scheduler rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. §§ 
3.340 and 4.16(a) (2005).  

To qualify for a total rating for compensation purposes, the 
evidence must show: 
(1) a single disability rated as 100 percent disabling; or 
(2) that the veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities and there is one disability ratable at 
60 percent or more, or, if more than one disability, at least 
one disability ratable at 40 percent or more and a combined 
disability rating of 70 percent.  See 38 C.F.R. § 4.16.  

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  

Neither nonservice-connected disabilities nor advancing age 
may be considered in the determination.  38 C.F.R. §§ 3.341, 
4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

If a veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an 
extraschedular rating is for consideration where the veteran 
is unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.  38 
C.F.R. § 4.16(b) (2005).  


Analysis

The veteran is currently rated at 20 percent for the service-
connected post-resection of myosarcoma, right chest, with 
muscle group XXI involvement; at 10 percent for the service-
connected scar, posterior lateral aspect, eleventh rib (right 
thoracic); at 10 percent for the service-connected residuals 
of resection of right tenth and eleventh rib; 10 percent for 
intercostal neuritis, right side; and at no percent for the 
service-connected residuals, sarcoma, right tenth rib, with 
no postoperative recurrence.  The combined rating is 40 
percent.  

The Board notes that the veteran has a high school education, 
worked as a landscaper for many years, and last worked in 
1994.  

Because the veteran does not have one service-connected 
disability that is rated more than 40 percent or more, and 
the combined rating has never been greater than 60 percent, 
he does not meet the minimum schedular criteria for the 
assignment of a TDIU.  

However, all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  38 
C.F.R. § 4.16(b).  

The rating board should refer to the Director of the 
Compensation and Pension Service for extraschedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities but who fail to meet 
the percentage requirements set forth in 38 C.F.R. § 4.16(a).  
The veteran's service-connected disabilities, employment 
history, educational and vocational attainment, and all other 
factors having a bearing on the issue must be addressed.  38 
C.F.R. § 4.16(b).  

In April 2002, the rating board referred this case for 
extraschedular consideration to the Director of the 
Compensation and Pension Service.  

However, in an October 2002 report, the Director of the 
Compensation and Pension Service determined that the veteran 
was disabled mostly due to his numerous, severe, nonservice-
connected disabilities.  It was determined that the veteran 
was not entitled to an extraschedular evaluation.  

The Board has carefully considered the medical evidence 
regarding the severity of each service-connected disability 
to determine whether the service-connected disabilities, 
individually or collectively, would render the veteran unable 
to perform meaningful work.  The Board has not found any 
indication in the file that the veteran's service-connected 
disabilities should be rated at a higher level or constitute 
the sole reason that the veteran is unemployed.  

The Board concludes, therefore, that a total disability 
rating for compensation purposes based on individual 
unemployability is not warranted.  

Though the Board cannot grant the veteran's claim for a total 
disability evaluation based on individual unemployability due 
to service-connected disabilities, the Board advises the 
veteran that he should file a claim for a permanent and total 
disability rating for pension purposes.  



ORDER


A total rating based on individual unemployability due to 
service-connected disability is denied.  



____________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


